Case 4:20-cv-00114-O Document 464 Filed 01/09/20     Page 1 of 6 PageID 8593



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                     Case No.: 1:16-CV-23901-MARTINEZ/GOODMAN

 KRISTIAN ZAMBER, on behalf of
 himself and all others similarly situated,

        Plaintiff,

 vs.

 AMERICAN AIRLINES, INC.,

        Defendant.




AMERICAN AIRLINES, INC.’S REPLY IN SUPPORT OF ITS OBJECTIONS TO THE
 COURT’S ORDER ON DEFENDANT’S RENEWED MOTION TO CHANGE VENUE
 Case 4:20-cv-00114-O Document 464 Filed 01/09/20                  Page 2 of 6 PageID 8594



                                          ARGUMENT

       Rather than respond substantively to the arguments for rejection or reversal that

American Airlines, Inc. (“American”) makes in its Objections, Plaintiff impugns American’s

good faith and accuses it of attempting delay. The record of this case does not support any claim

that American has sought delay, and the law provides American the right to make its arguments

to this Court, as it timely did—on the shortened time frame provided by Magistrate Judge

Goodman.

       Plaintiff’s attempt to shift the conversation away from the express terms and conditions

of his agreement with American is predictable. Those terms and conditions unambiguously

provide that participants in American’s free and valuable AAdvantage frequent flyer program

must file claims like Plaintiff’s in Tarrant County, Texas. Plaintiff breached that agreement

when he filed in this Court instead. This entire choice of forum episode and all of the time and

money spent on it would have been avoided if Plaintiff had honored his contract.

       Plaintiff argues that the standard for reversal is high. True, but only if Magistrate Judge

Goodman’s Ruling is considered to be an “order.” As the Magistrate Judge acknowledges,

however, the Eleventh Circuit has not resolved whether a ruling on a motion to transfer venue

should be treated as an order or report and recommendation. Plaintiff notably does not even

respond to the law American cited indicating that a magistrate judge’s decision with respect to a

motion to transfer venue is routinely treated as a report and recommendation in this district—

indeed, including in prior cases in which Magistrate Judge Goodman himself prepared a report

and recommendation. See ECF 459 at 2 n.1 (collecting cases); see also Garcia v. Thor Motor

Coach, Inc., 2017 U.S. Dist. LEXIS 13933 (S.D. Fla. Jan. 31, 2017) (Martinez, J.) (adopting

report and recommendation issued by Goodman, M.J., with respect to motion to transfer venue).

As American pointed out, many courts treat rulings on a motion to transfer venue as


                                                 1
    Case 4:20-cv-00114-O Document 464 Filed 01/09/20                 Page 3 of 6 PageID 8595



dispositive—thereby requiring a report and recommendation—because a successful motion to

transfer venue terminates “activity in the case in that forum.” Payton v. Saginaw Cty. Jail, 743

F. Supp. 2d 691, 693 (E.D. Mich. 2010). Should this Court treat the Magistrate Judge’s ruling as

a report and recommendation, this Court’s review would, of course, be de novo. See 28 U.S.C. §

636(b). Plaintiff certainly seeks to avoid a de novo review and, plainly, this is why he focused

his attention only on the clear error standard.

        But even if the standard is clear error, American’s papers demonstrated in detail that

American did not waive its right to seek transfer and also why the facts here do not justify setting

aside a valid forum-selection clause. ECF 459 at 1-8. In this regard, American noted especially

that the Magistrate Judge’s Ruling did not address the impact of the amended complaint, filed

only months ago, which resulted in a “clean slate,” MG Design Assocs., Corp. v. CoStar Realty

Info., Inc., 267 F. Supp. 3d 1000, 1011 (N.D. Ill. 2017), and with respect to which no substantive

motions have been decided. ECF 459 at 6-8. Plaintiff offered no substantive response.1

        Plaintiff separately criticizes American’s submission of documents attempting to ensure

that this Court has the benefit of the correct facts regarding certain items discussed in the

beginning portions of the Ruling. That criticism is entirely inappropriate. To begin with,

Plaintiff does not (and of course cannot) dispute that the Ruling overlooked the facts in this case

in stating that Allianz’s offers since 2012 uniformly: (1) featured an Allianz logo; (2) always

used the word “recommended”; (3) always provided consumers with a box stating “Yes;” and (4)

Always listed the word “Yes” first and in bold type. See ECF 457 at 6. As American explained



1
  Plaintiff wrongly argues that American’s objections “fail to even city the applicable standard of
review.” ECF 460 at 1. But American did cite the applicable standard of review—if the
Magistrate Judge’s ruling is understood as an order rather than a report and recommendation, but
see supra at n.1; ECF 459 at 2 n.1—on the second page of its Objections. See ECF 459 at 2
(acknowledging legal error / clear error standard applicable to magistrate judge orders).


                                                  2
    Case 4:20-cv-00114-O Document 464 Filed 01/09/20                   Page 4 of 6 PageID 8596



in its opposition to class certification, “there have been over 1,400 specific trip insurance offers

advertised by Allianz to American’s customers on American’s website” and “Allianz varies

message content, appearance, and benefits” across that broad range of offers. ECF 352 at 3

(Opp. to Mot. for Class Certification). Given that there has been no need to address the breadth

of offers to the putative class in meaningful detail until the class certification briefing, it is

understandable for the Magistrate Judge to have misunderstood the number and content of those

offers.

          What apparently happened is the following. In connection with American’s opposition to

class certification and elsewhere, Plaintiff had claimed that the Allianz offer box uniformly

provided that Allianz was the “licensed producer” of the insurance, and that this supposedly

uniformly included statement was critical to the alleged deception at the heart of his case. In

response, American was able to obtain a declaration from Begench Atayev, the Vice President

for Market Management at Allianz, who provided 8 examples out of over 1,400 Allianz offers

made to American customers in the applicable time period in order to demonstrate the falsity of

Plaintiff’s assertion that the statement was uniformly included.2 ECF 352-3 at ¶¶ 2-3 (Atayev

Decl.). It appears that the Ruling, however, may have misapprehended the Atayev Declaration,

believing it to show that “for all consumers [Allianz’s] offer box uniformly contained [certain]

characteristics” common to those 8 examples. ECF 457 at 6 (Venue Ruling). With a series of

important substantive rulings pending within this Court in the event that American’s motion to

transfer venue is not granted, American thought it important to clarify the facts.3


2
  After being confronted with this evidence, Plaintiff effectively abandoned any reliance on that
statement in an attempt to salvage its motion for class certification. See, e.g., ECF 365 (Reply
iso Mot. for Class Certification) (not even mentioning the statement).
3
 To be completely clear, in light of the shortened time frame provided for submitting
Objections, it was not possible to review the majority of the over 1,400 Allianz offers made


                                                    3
    Case 4:20-cv-00114-O Document 464 Filed 01/09/20                 Page 5 of 6 PageID 8597



        In this light, Plaintiff’s criticism makes little sense. He cannot dispute the correctness of

the clarification. And to the extent that he is suggesting that American should have remained

silent and allowed this Court to misunderstand the facts and make future rulings based on a

misimpression of the record, that is obviously improper. In any event, Plaintiff himself

acknowledges that the Magistrate Judge’s view about the content of Allianz’s offers is irrelevant

to the venue motion at hand. ECF 460 at 2. American does not disagree—it simply provided the

information it did to correct any misunderstanding about the facts.

        Plaintiff finally questions certain evidentiary or procedural matters regarding the use of

the documents. Those contentions are wrong. To begin with, Plaintiff made no such objections

when American previously submitted example offers from Mr. Atayev. For good reason. Any

question of authenticity is resolved by Mr. Atayev’s declaration, which authenticates that the

offers are what they claim to be. See Fed. R. Evid. 901. Moreover, the Rule 26 disclosure

requirements are applicable only to documents in American’s control. Here, as Plaintiff

acknowledges, the sample offers were provided by (and were in control of) a “non-party.”4 ECF

460 at 2.5



during the applicable time period. The examples provided are not intended to represent an
exhaustive list of offers during the applicable time period that do not share the characteristics
identified in the Ruling.
4
  Certainly, given the assertion by Allianz and American that Allianz had made over 1,400 types
of offers to American’s customers, Plaintiff has been well aware that he did not have copies of
those offers. In fact, Plaintiff has known since at least April 26, 2018, when he took Allianz’s
30(b)(6) deposition, that there were well in excess of 100 distinct offers made by Allianz to
American’s customers. But, so far as American is aware, Plaintiff made no efforts to obtain
them.
5
  Plaintiff also tries to suggest (at 2) that Magistrate Judge Goodman noted that American knew
that it was sharing commissions in violation of law. That substantially mischaracterizes what
Magistrate Judge Goodman actually said, which was principally commenting on what Plaintiff
alleged. ECF 457 at 7. In any event, Plaintiff does not offer any rebuttal to American’s showing
that Florida law would not prohibit American’s receipt of commissions. ECF 459 at 10.


                                                  4
 Case 4:20-cv-00114-O Document 464 Filed 01/09/20                    Page 6 of 6 PageID 8598



       Because American established that reversal is proper, and Plaintiff does not seriously

respond to those arguments, this Court should sustain American’s Objections.

                                         CONCLUSION

       For the foregoing reasons, the Magistrate Judge’s ruling should be reversed and this

matter transferred to the Northern District of Texas.


Dated: January 9, 2020                                  Respectfully submitted,

                                                        /s/ Humberto H. Ocariz
                                                        Humberto H. Ocariz
                                                        hocariz@shb.com
                                                        Florida Bar No.: 740860
                                                        SHOOK, HARDY & BACON L.L.P.
                                                        Miami Center, Suite 3200
                                                        201 South Biscayne Boulevard
                                                        Miami, Florida 33131
                                                        Telephone: 305.358.5171
                                                        Facsimile: 305.358.7470

                                                        -- and --

                                                        James E. Brandt (Pro Hac Vice)
                                                        james.brandt@lw.com
                                                        Elizabeth (Betsy) Marks (Pro Hac Vice)
                                                        betsy.marks@lw.com
                                                        LATHAM & WATKINS, LLP
                                                        885 Third Avenue
                                                        New York, New York 10022-4834
                                                        Telephone: 212.906.1200
                                                        Facsimile: 212.751.4864

                                                        Attorneys for American Airlines, Inc.




                                                 5
